Title: From Thomas Jefferson to John Jay, 8 October 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 8. 1787.

I had the honor of writing you on the 19th. of Sep. twice on the 22d. and again on the 24th. The two first went by the packet, the 3d. by a vessel bound to Philadelphia. I have not yet learned by what occasion the last went. In these several letters I communicated to you the occurrences of Europe as far as they were then known.

Notwithstanding the advantage which the emperor seemed to have gained over his subjects of Brabant by the military arrangements he had been permitted to make under false pretexts, he has not obtained his ends. He certainly wished to enforce his new regulations; but he wished more to be cleared of all domestic difficulties that he might be free to act in the great scenes which are preparing for the theatre of Europe. He seems therefore to have instructed his governor general of the Netherlands to insist on compliance as far as could be insisted without producing resistance by arms, but at the same time to have furnished him with a sufficiently complete recantation to prevent the effects of insurrection. The governor pressed; the people were firm; a small act of force was then attempted, which produced a decided resistance in which the people killed several of the military; the last resource was then used, which was the act of recantation. This produced immediate tranquillity, and every thing there is now finally settled by the emperor’s relinquishment of his plans. My letter of the evening of Sep. 22. informed you that the Prussian troops had entered Holland, and that of the 24th. that England had announced to this court that she was arming generally. These two events being simultaneous, proved that the two sovereigns acted in concert. Immediately after, the court of London announced to the other courts of Europe that if France entered Holland with armed force, she would consider it as an act of hostility and declare war against her; sending Mr. Grenville here at the same time to make what she called a conciliatory proposition. This proposition was received as a new insult, Mr. Grenville very coolly treated and he is now gone back. It is said he has carried the ultimatum of France. What it is particularly, has not transpired: it is only supposed in general to be very firm. You will see in the Leyden gazettes one of the letters written by the ministers of England to the courts of their respective residence, communicating the declaration before mentioned. In the mean time Holland has been sooner reduced by the Prussian troops than could have been expected. The abandonment of Utrecht by the Rhingrave of Salm, seems to have thrown the people under a general panic, during which every place submitted except Amsterdam. That had opened conferences with the Duke of Brunswic; but as late as the 2d. instant no capitulation was yet concluded. The king of Prussia, on his first move, demanded categorically of the king of Poland what part he intended to act in the event of war. The latter answered that he should act as events should dictate: and is, in consequence of this species of  menace from Prussia, arming himself. He can bring into the feild about seventy thousand good cavalry. In the mean time, tho’ nothing transpires publicly of the confederation between France and the two empires, mentioned in my letter of Sep. 19. it is not the less sure that it is on the carpet, and will take place. To the circumstances beforementioned, may be added, as further indications of war, the naming a Generalissime of their marine on the Atlantic, Monsr. de Suffrein on the Mediterranean Monsr. Albert de Rioms, the recalling Monsr. de St. Priest their Ambassador, from Antwerp, before he had reached the Hague, and the activity of their arming by sea. On the other hand, the little movement by land would make one suspect they expected to put the king of Prussia into other hands. They too, like the Emperor, are arranging matters at home. The rigorous levy of the deux vingtiemes is enregistered, the stamp act and impot territorial are revoked, the parliament recalled, the nation soothed by these acts, and inspired by the insults of the British court. The part of the council still leaning towards peace are become unpopular, and perhaps may feel the effects of it. No change in the administration has taken place since my last, unless we may consider as such Mr. Cabarrus’s refusal to stand in the lines. Thinking he should be forced to follow, too servilely, plans formed by others, he has declined serving. Should this war take place, as is quite probable, and should it be as general as it threatens to be, our neutrality must be attended with great advantages. Whether of a nature to improve our morals or our happiness is another question. But is it sure that Great Britain, by her searches, her seizures, and other measures for harrassing us will permit us to preserve our neutrality? I know it may be argued that the land war which she would superadd to her sea-war by provoking us to join her enemies, should rationally hold her to her good behavior with us. But, since the accession of their present monarch, has it not been passion, and not reason, which, nine times out of ten, has dictated her measures? Has there been a better rule of prognosticating what he would do, than to examine what he ought not to do? When I view his dispositions, and review his conduct, I have little hope of his permitting our neutrality. He will find subjects of provocation in various articles of our treaty with France which will now come into view in all their consequences, and in consequences very advantageous to the one and injurious to the other country. I suggest these doubts on a supposition that our magazines are not prepared for war, and on the opinion that provisions for that event should be thought of.  The inclosed letter from Mr. Dumas came to me open, tho directed to you. I immediately waited on the Ambassadors ordinary and extraordinary of Holland, and the envoy of Prussia, and prayed them to interest themselves to have his person, his family, and his goods protected. They promised me readily to do it, and have written accordingly: I trust it will be with effect. I could not avoid inclosing you the letter from Monsr. Bouebé, tho’ I have satisfied him he is to expect nothing from Congress for his inventions. These are better certified than most of those things are: but if time stamps their worth, time will give them to us. He expects no further answer. The gazettes of Leyden and France to this date accompany this, which will be delivered you by the Count de Moustier, Minister plenipotentiary from this country. I have the honour to be with sentiments of the most perfect esteem & respect Sir, Your most obedt. & most humble seryt.,

Th: Jefferson

